DETAILED ACTION
	This action is responsive to the following communication: the response filed 8/20/2021.  The changes and remarks disclosed therein have been considered.
	Claim(s) status: 3-10 and 14-21 are withdrawn; 1-2 and 11-13 are pending.  
	

Information Disclosure Statement
The information disclosure statement (IDS) submitted has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzafrir (US 2013/0290600 ‒hereinafter Tzafrir) in view of Mekhanik et al. (US 2015/0135039 ‒hereinafter Mekhanik).

Regarding claim 1, Tzafrir discloses a device (fig. 1, 2) comprising:
a memory (106); and
a controller (108) coupled (i.e. electrically coupled) to the memory, the controller configured to:
write data (120) to a first portion of a block (238) of the memory (the controller 108 may write data to each of the storage blocks 236-250; para 0027); and 
in response to detecting a temperature change (via a temperature sensor; para 0031) that exceeds a block variation threshold (when a temperature associated with one of a die 212, comprising storage block 238, exceeds a temperature threshold, i.e. exceeds a block variation threshold; para 0030) after writing the data to the block (after data is stored; para 0030), close the block to additional write operations (block 238 is closed from further access, essentially comprising additional write operations; para 0056) to an unused portion of the block (access to block 238 may be restored for further data storage once the temperature drops below a value, therefore any unused portion of block 238 is also closed when block 238 is closed; para 0057).
Tzafrir does not expressly disclose continue to allow read access to the first portion of the block.
(steps 312 and 316: read access to a first portion, i.e. a page of a word line, is continued when an MLC block comprising the first portion is closed to further write operations; fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tzafrir is modifiable as taught by Mekhanik for the purpose of improving data accessing schemes by maintaining the integrity of data retention during write disturbances (para 0059, 0065-0066 of Mekhanik).

Regarding claim 2, Tzafrir does not expressly disclose the device, wherein the controller is further configured to write dummy data to a word line of the block prior to closing the block.
Mekhanik discloses the controller (122; fig. 1) is further configured to write dummy data to a word line of the block (step 308; fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tzafrir is modifiable as taught by Mekhanik for the purpose of improving data accessing schemes by maintaining the integrity of data retention during write disturbances (para 0059, 0065-0066 of Mekhanik).

Regarding claim 11, Tzafrir discloses a method (fig. 1, 2) comprising:
at a data storage device (102) that includes a controller (108) coupled (i.e. electrically coupled) to a non-volatile memory (106), performing:
writing data (120) to a first portion of a block (238) of the non-volatile memory; and
(via a temperature sensor; para 0031) that exceeds a block variation threshold (when a temperature associated with one of a die 212, comprising storage block 238, exceeds a temperature threshold, i.e. exceeds a block variation threshold; para 0030) after writing the data to the block (after data is stored; para 0030), closing the block (the block 238 is closed from further access; para 0056).
Tzafrir does not expressly disclose continue to allow read access to the first portion of the block.
Mekhanik discloses continue to allow read access to the first portion of the block (steps 312 and 316: read access to a first portion, i.e. a page of a word line, is continued when an MLC block comprising the first portion is closed to further write operations; fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tzafrir is modifiable as taught by Mekhanik for the purpose of improving data accessing schemes by maintaining the integrity of data retention during write disturbances (para 0059, 0065-0066 of Mekhanik).

Regarding claim 12, Tzafrir does not expressly disclose the device, further comprising writing dummy data to a word line of the block prior to closing the block.
Mekhanik discloses further comprising writing dummy data to a word line of the block (step 308; fig. 3) prior to closing the block (step 312; fig. 3.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Tzafrir is modifiable as (para 0059, 0065-0066 of Mekhanik).

Regarding claim 13, Tzafrir discloses the method, wherein closing the block prevents write operations (block 238 is closed from further access, essentially preventing write operations; para 0056) to an unused portion of the block (after data is stored; para 0030), closing the block (the block 238 is closed from further access; para 0056).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-           
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                           /UYEN SMET/
                                                                                 	Primary Examiner, Art Unit 2824______